       Case 3:19-cv-06189-WHO Document 18 Filed 10/24/19 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   KRISTI GUDOSKI COOK
     LISA C. EHRLICH
 5   XIYUN YANG
     LEE SHERMAN (SBN 272271)
 6   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 8    Fax: (213) 879-7605
      E-mail: Lee.Sherman@doj.ca.gov
 9   Attorneys for Plaintiff State of California
10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA,                                Case No. 19-cv-6189-WHO
15
                                             Plaintiff, STIPULATION
16
                    v.                                   Courtroom: 2
17                                                       Judge:        Honorable William H. Orrick
                                                         Trial Date: None Set
18   WILLIAM P. BARR, in his official capacity           Action Filed: September 30, 2019
     as Attorney General of the United States, et
19   al.,
20                                        Defendants.
21

22

23

24

25

26

27

28

                                          Stipulation (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 18 Filed 10/24/19 Page 2 of 5



 1         WHEREAS, Defendants have imposed a new requirement relating to compliance with
 2   certain statutory federal immigration directives governing employment of non-citizens under 8
 3   U.S.C. § 1324a(a)(1) and (a)(2) (1324a Requirement) on various federal grants;
 4         WHEREAS, on September 30, 2019, Plaintiff State of California filed a lawsuit challenging
 5   the imposition of the 1324a Requirement on ten federal grants administered by Defendants;
 6         WHEREAS, Plaintiff and Defendants have engaged in a meet and confer process in an
 7   attempt to avoid the necessity of Plaintiff moving for preliminary relief as to some of the grants
 8   that are at issue;
 9         WHEREAS, the parties seek to resolve this matter on the merits in an expeditious manner;
10         WHEREAS, neither party concedes any arguments regarding the legality of the imposition
11   of any component of the 1324a Requirement;
12         WHEREAS, Plaintiff’s agreement to this stipulation shall not constitute acceptance of the
13   1324a Requirement for any federal grant at issue in this litigation;
14         WHEREAS, nothing in this agreement overrides any legal requirements set forth in 8
15   U.S.C. § 1324a, or any other statute with which California would otherwise have to comply;
16         THEREFORE, the Parties do HEREBY STIPULATE AND AGREE as follows:
17                  1. This Stipulation shall remain in effect until thirty (30) days after Judge Orrick
18                        makes a final determination on the legality of the 1324a Requirement.
19                  2. Defendants agree not to enforce the 1324a Requirement and to release to
20                        California the following grant funds that will not be subject to the 1324a
21                        Requirement until such time as Judge Orrick has issued a final determination on
22                        the legality of the 1324a Requirement:
23                            Fiscal Year (FY) 2019 Violence Against Women Services, Training,
24                               Officers, Prosecutors grant (VAWA STOP Grant);
25                            FY 2019 Violence Against Women Sexual Assault Services Program
26                               grant (VAWA SASP Grant, together with VAWA STOP Grant, VAWA
27                               Grants); and
28                                                       1
                                            Stipulation (19-cv-6189-WHO)
     Case 3:19-cv-06189-WHO Document 18 Filed 10/24/19 Page 3 of 5



 1                   5% each of California’s FY 2019 VOCA Assistance and Compensation
 2                      Grants (collectively, VOCA Grants) to be used for administrative and
 3                      training programs (consistent with the VOCA statute and Office of
 4                      Victims of Crime rules).
 5           3. The California Governor’s Office of Emergency Services (OES), the State’s
 6              recipient of VOCA Assistance and VAWA Grants, agrees to keep, maintain, and
 7              preserve all documentation (such as Form I-9s or equivalents) regarding the
 8              eligibility of Cal OES employees hired using the funds during the pendency of
 9              the litigation.
10           4. OES and the California Victims Compensation Board (Cal VCB), the State’s
11              recipient of the VOCA Compensation Grant, agree to include as a condition of
12              any VOCA or VAWA subaward a requirement to keep, maintain, and preserve
13              all documentation (such as Form I-9s or equivalents) regarding the eligibility of
14              employees hired using the funds, but OES and Cal VCB are not required to
15              monitor compliance with that condition or train subrecipients on compliance
16              with that condition as contemplated by the 1324a Requirement, until such time
17              as Judge Orrick has issued a final determination on the legality of the 1324a
18              Requirement.
19     IT IS SO STIPULATED AND AGREED.
20

21

22

23

24

25

26

27

28                                             2
                                  Stipulation (19-cv-6189-WHO)
        Case 3:19-cv-06189-WHO Document 18 Filed 10/24/19 Page 4 of 5



 1
     Dated: October 24, 2019                           Respectfully submitted,
 2
     XAVIER BECERRA                                    JOSEPH H. HUNT
 3   Attorney General of California                    ASSISTANT ATTORNEY GENERAL
     MICHAEL L. NEWMAN
 4   Senior Assistant Attorney General
     SARAH E. BELTON                                   BRAD P. ROSENBERG
 5   Supervising Deputy Attorney General               ASSISTANT BRANCH DIRECTOR
     KRISTI GUDOSKI COOK
 6   LISA C. EHRLICH                                   /s/ Daniel D. Mauler
     XIYUN YANG
 7                                                     DANIEL D. MAULER
      /s/ Lee I. Sherman                               VIRGINIA STATE BAR NO. 73190
 8                                                     TRIAL ATTORNEY
      LEE I. SHERMAN
 9    Deputy Attorneys General                         UNITED STATES DEPARTMENT OF JUSTICE
      Attorneys for Plaintiff                          CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
10    State of California                              1100 L STREET, NW
                                                       WASHINGTON, DC 20001
11                                                     TEL: (202) 514-8095
                                                       FAX: (202) 616-8470
12
                                                       E-MAIL: DAN.MAULER@USDOJ.GOV
13                                                     Attorneys for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 3
                                      Stipulation (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 18 Filed 10/24/19 Page 5 of 5



 1                                ATTESTATION OF SIGNATURES
 2
            I, Lee I. Sherman, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3
     District of California that concurrence in the filing of this document has been obtained from each
 4
     signatory hereto.
 5
                                                                  /s/ Lee I. Sherman
 6
                                                                  LEE I. SHERMAN
 7                                                                Deputy Attorney General
                                                                  Attorney for Plaintiff
 8                                                                State of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    4
                                         Stipulation (19-cv-6189-WHO)
